             Case 1:16-cv-00671-APM Document 68 Filed 09/03/19 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

 JAMES A. SIMON,                                       )
                                                       )
                           Plaintiff,                  )
                                                       ) Civ. A. No. 16-671 (APM)
                            v.                         )
                                                       )
 UNITED STATES DEPARTMENT OF                           )
 JUSTICE, EXECUTIVE OFFICE FOR                         )
 UNITED STATES ATTORNEYS,                              )
                                                       )
                           Defendant.                  )

                                        JOINT STATUS REPORT

           Plaintiff James A. Simon (“Plaintiff”) and Defendant United States Department of Justice,

Executive Office for United States Attorneys (“Defendant”) respectfully submit this Joint Status

Report concerning the results of Defendant’s search of records responsive to Plaintiff’s Freedom

of Information Act (“FOIA”) request.

           As the Court may recall, an original search for responsive records yielded more than 60,000

pages. Those records were subsequently uploaded to a searchable, electronic database. Revised

search criteria supplied by Plaintiff were applied to the database and produced the following

results:

           Query No. 1: 130 pages of records

           Query No. 2: approximately 5,000 pages of records

           Query No. 3: approximately 4,000 pages of records

           Query No. 4: approximately 6,000 pages of records

           Query No. 5: approximately 4,000 pages of records

           Query No. 6: 747 pages of records
          Case 1:16-cv-00671-APM Document 68 Filed 09/03/19 Page 2 of 3



        Query No. 7: 44 pages of records

        Query No. 8: 775 pages of records

        Query No. 9: 1403 pages of records

        Query No. 10: approximately 4,000 pages of records

        Query No. 11: approximately 3,000 pages of records

        These numbers have just recently become known to the parties and their counsel. Given

the large volume of records produced by the refined search, the parties intend to meet and confer

about whether a further refinement of search terms or some other approach may be taken to narrow

the results.

        The parties respectfully request the opportunity to report on the fruits of those efforts in a

Joint Status Report to be filed on September 30, 2019.

Dated: August 30, 2019

                                                   Respectfully submitted,

JESSIE K. LIU, D.C. Bar #472845                   /s/ Kelly B. McClanahan
United States Attorney
                                                   Kelly B. McClanahan, Esq.
DANIEL F. VAN HORN, D.C. Bar #924092               D.C. Bar #984704
Chief, Civil Division                              National Security Counselors
                                                   4702 Levada Terrace
/s John Moustakas                                  Rockville, MD 20853
John Moustakas, D.C. Bar #442076                   301-728-5908
Assistant United States Attorney                   240-681-2189 fax
555 4th Street, N.W.                               Kel@NationalSecurityLaw.org
Washington, D.C. 20530
(202) 252-2518                                     Counsel for Plaintiff
john.moustakas@usdoj.gov

Counsel for Defendant




                                                  2
Case 1:16-cv-00671-APM Document 68 Filed 09/03/19 Page 3 of 3




                              3
